Citation Nr: 1446513	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  11-11 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right knee strain.

2.  Entitlement to an initial rating in excess of 10 percent for a left knee strain.


REPRESENTATION

Appellant represented by:	Elizabeth F. Lunn, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from December 1976 to July 1978.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In July 2014, a Travel Board hearing was held before the undersigned; a transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The most recent VA joints examination was in January 2010, almost five years ago.  At the July 2014 Travel Board hearing, the Veteran testified that his knee disabilities have worsened.  Accordingly, a contemporaneous examination to ascertain the current severity of his right and left knee disabilities is necessary.

Additionally, the Veteran's record includes VA treatment records from February 2010 to February 2013.  At the hearing, he was afforded a 30 day abeyance period to submit additional VA treatment records.  To date, no such evidence has been received.  However, inasmuch as any existing VA treatment records are constructively of record, they must be secured.

October 2009 treatment records from Dr. Mark Moriarty with University Orthopaedics and Sports Medicine note that an MRI of the Veteran's knees was recommended.  From the record, it is unclear whether such testing was done (records of any such testing are not in the record before the Board).  As this matter is being remanded anyway, the Veteran is here provided an opportunity to provide a release form for any outstanding private treatment records.

Additionally, the Veteran's claims file includes documentation of Social Security Administration (SSA) payments for an unspecified disability with an onset date of December 1, 2005.  It is unclear from the file why the Veteran was awarded such benefits.  Consequently, action to obtain the Veteran's SSA records is appropriate prior to final appellate review as such records may be relevant to this appeal for VA benefits.  VA must make efforts to obtain any relevant medical evidence and/or administrative decisions regarding any claim by the Veteran for SSA disability benefits.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should request that the Veteran submit a completed release form for any private treatment he has received regarding his right and left knee disabilities that is not in his claims file (including VA's electronic systems, Virtual VA and VBMS).  After securing the necessary release(s), all relevant records identified should be requested.  If the requested records are not available, the Veteran should be so notified.

2. The AOJ should secure for association with the record copies of the complete clinical records of any (and all) VA treatment the Veteran has received for his service-connected right and left knee disabilities since February 2013 (i.e., update to the present the records of his VA treatment for such disabilities).

3.  The AOJ should take appropriate action to request all decisions and records, including medical records, associated with any claim for Social Security disability benefits.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

4.  Thereafter, schedule the Veteran for a VA joints examination (by an orthopedist if possible) to ascertain the current severity of his service-connected right and left knee disabilities.  The claims file should be made available to the examiner for review.  All examination findings should be reported to allow for application of pertinent VA rating criteria.  

5.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


